Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a drill guide having a body having a medial and lateral side, a locator through the medial side configured to mate with the fixation plate, a plurality of guide apertures that correspond to apertures in the plate, and wherein the body has a first portion with a constant thickness in a medial-lateral direction between a second portion and a first terminal end of the guide and the second portion is gradually thinner in the medial-lateral direction between the first portion and a second end opposite the first end (Fig. 5-6).
The closes prior art of record is Globerman et al (US Patent Pub. 20130079829A1) and Laird (US Patent Pub. 20110106086A1).  Globerman discloses a guide (652) having a body with a plurality of guide apertures and a locator that passes therethrough to lock with an underlying plate as shown in Fig. 18.  However, Globerman’s guide appears to have substantially uniform thickness throughout the body of the plate.  While Laird also discloses a guide (50, Fig. 2a-2e and 150, Fig. 10-17) having a body with a plurality of guide apertures. However, the guide 50 (Fig. 2a-2e) appears to have a uniform thickness in the central of the guide with the thickness decreasing towards the end and not in the medial lateral direction for allowing a toll to be inserted therein to be able to apply a separating force to separate the guide and the plate, and guide 150 (Fig. 10-17) appears to have uniform thickness throughout its body.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775